DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 24 August 2021 have been entered. Applicant’s amendments have overcome each objection to the drawings and specification except where noted below as well as each rejection under 35 U.S.C. 101 and 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 27 May 2021 except where noted below. Claims 1-2 remain pending in the application.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0038, “by each subject” in the last line of the paragraph should be either “on each subject” or “for each subject”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “configured to preset control points based on differences between the head shape measurement data and the optimal head shape data”. There is insufficient clarity in this 
Response to Arguments
Applicant’s arguments, see page 8 of applicant's remarks, filed 24 August 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Kim (KR 101702774 B1) teaches a method of creating a head molding using a Fibonacci sequence (Abstract) including a head shape scanner generating head shape measurement data by scanning a head shape of a subject (Translation—description of embodiments—scanning over the entire upper and lower right and left direction of the head part of a user); a head shape implementer generating optimal head shape data by applying a golden ratio of a Fibonacci sequence to the head shape measurement data of the subject generated by the head shape scanner (Abstract—forming a curved line by setting a predetermined position as a starting point on the basis of a right side view of the scanned head, drawing squares which are adjacent to each other in the counter-clockwise direction based on the Fibonacci sequence and each have the length of a side based on the Fibonacci sequence, and connecting arcs fitted in the squares); a head shape analyzer deriving an optimal spline curve between the head shape measurement data and the optimal head shape data using a preset control point (Abstract— determining a spot B where the curved line initially makes contact with a surface of the head along the rotating direction and determining a spot C where the curved line makes 
. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791